IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,036-02


                   EX PARTE DONALD FRANCIS BERNARD, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1209210-A IN THE 230TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to imprisonment.

        On July 1, 2013, the trial court entered an order designating issues regarding Applicant’s

habeas claims. The habeas record forwarded to this Court does not contain findings of fact resolving

the disputed issues. The habeas application is remanded to the 230th District Court of Harris County

to allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: January 16, 2019
Do not publish